U.S. DISTRICT COURT
DISTRICT OF VERMONT
FILED

UNITED STATES DISTRICT COURT

FOR THE 20I9MAR 28 PM 3:23
DISTRICT OF VERMONT
LERK
Y

UNITED STATES OF AMERICA ) BEPUTY CLERK

)

v. ) . - -

) Q IV - er 5a |

BERNARD ROUGEAU )
INDICTMENT
The Grand Jury charges:

On or about October 18, 2018, in the District of Vermont, the defendant BERNARD
ROUGEAU knowingly possessed in and affecting interstate commerce a firearm, that is, an
Armas Erbi S.C.I. Elgoibar Model England 12 gauge shotgun bearing serial number 51516, after
having been convicted of a crime punishable by a term of imprisonment exceeding one year.

(18 U.S.C. § 922(g)(1))

 

CH Ma

Christina E. Nolan (SJW)
United States Attorney
Burlington, Vermont
March 28, 2019
